Title: To Alexander Hamilton from Ebenezer Stevens, 2 January 1800
From: Stevens, Ebenezer
To: Hamilton, Alexander


New York, January 2, 1800. “I have received a letter from James Miller esqr. agent to Qur Master General enclosing a number of my accounts selected from those I lately forwarded him against this department in which it appears by his letter there exist some irregularities.… I am truly sorry to trouble you on this business—but if there are not some measures taken to have my acc’ts passed, without so many objections being made, and if it is incumbent on me, to have an order from you to accompany them it will be impracticable for me to attend to the business in this Department, and will occasion no small degree of trouble to you.…”
